The plaintiff declared on two counts:
1. For a cheat in the exchange of watch chains. *Page 10 
2. For a false warranty of the defendant's chain to be gold.
The proof was that the defendant represented a chain which he had to be gold, and imposed it as such on the plaintiff, and thereby obtained from him two gold chains of a less size, worth $35.
The defendant represented his chain to be worth $50, but as it was inconveniently large and heavy, he said he was willing to take $35 for it.
There was also proof that the defendant's chain was of brass, washed with gold, and worth at the rate of 30 cents per pound, and that the defendant had knowledge of this.
The defendant contended that the action of assumpsit could not be maintained, but the court ruled otherwise, and the defendant's counsel excepted. In this Court it was further contended that the two counts were inconsistent.
The court below laid down the rule of damages to be the difference between the value of the chain as it was represented to be and the value as it was.
Verdict and judgment for the plaintiff, and appeal by the defendant.
The Court is of opinion the form of action adopted in this case is not the proper one.
Upon an examination of the authorities, it will be found the earlier mode of redress in such cases was the action upon the case in (13)  tort. This was used to redress warranties broken and deceits, indiscriminately, and was the action resorted to when the pleader desired to count upon both a warranty and a deceit. About the close of the last century the practice arose of declaring an assumpsit upon warranties, in order to add what are called the money counts, which, in many cases, might prove of service. But no case can be found, it is believed, where, in that form of action, a count for a deceit was added.
These principles seemed to be established by the case of Williams v.Allison, 2 East, 446, and the case in our own Reports of Lassiter v. Ward,33 N.C. 443.
The history of the form of action for false warranties and deceits led the court below into error. When the form was changed from tort toassumpsit, for cases of false warranty, it was supposed the latter form might also be applied to cases of deceit arising out of contracts between the parties; that in such cases it was at the option of the pleader to useassumpsit or case at will, and he was not restricted to case except for deceits unconnected with any contract between the parties (as for *Page 11 
falsely representing a person to be worthy of credit). The language of the elementary writer, Mr. Chitty, whose work has been consulted, is not inconsistent with this view; 1 Chitty's Plead., 139. But no precedent or case being found of such extended use of the action of assumpsit, it would seem to be inconsistent with established rules of pleading, and therefore illegal. It will follow, the two counts, as in the declaration before us, cannot be joined.
No error is perceived in the rule of damages laid down by the judge below; but as the action has been misconceived, there must be a venire denovo.
PER CURIAM.                                                   Error.
Cited: Land Co. v. Beatty, 69 N.C. 333; Ashe v. Gray, 90 N.C. 140.
(14)